Citation Nr: 9902714	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-36 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1966.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
concerning the definition of the term new and material 
evidence found in 38 U.S.C.A. § 5108.  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
overstepped its judicial authority by adopting a social 
security case law definition of new and material 
evidence, rather than deferring to the reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation.  The Court of Appeals for the Federal 
Circuit further held that the Courts legal analysis may 
impose a higher burden on the veteran before a disallowed 
claim is reopened as to what constitutes material 
evidence, and remanded the case for review under the 
Secretarys regulatory definition of new and material 
evidence.

In this case, the RO in the June 1998 Supplemental Statement 
of the Case provided the appellant with the provisions of 
38 C.F.R. § 3.156(a).  In the Reasons and Bases portion of 
that document, the RO noted the language from Colvin 
concerning the reasonable possibility component of the 
definition of new and material evidence.  In explaining 
the actual basis for its determination, however, the RO 
pointed out that the additional medical evidence only 
addressed the post-service manifestations of a psychiatric 
disorder (showing treatment for anxiety and depression in the 
early 1990s), and observed that there was no indication of 
a relationship between such conditions and active service in 
the 1960s.  Accordingly, the Board finds that the claimant 
has been provided the controlling regulatory definition of 
new and material evidence, and that the ROs adjudication 
of the claim was consistent with that definition.  Thus, it 
is not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder in May 1973 on a de novo basis; the RO 
determined that new and material evidence had not submitted 
to reopen this claim upon rating decisions in September 1993 
and June 1998.  

2.  Evidence submitted since the 1973 denial is either 
cumulative and thus, not new, or not probative and thus, not 
material.  

3.  The claim for service connection for a back disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

4.  The claim for service connection for a left ankle 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for a psychiatric disorder is not new and 
material, and the claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).  

2.  The claim for service connection for a chronic back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The claim for service connection for a chronic left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records is negative for 
report of, treatment of, or diagnoses pertaining to the back 
or left ankle.  These records do disclose, however, that the 
veteran was treated for inguinal pain in March 1966 after 
bending over to pick up a fire hose.  A left groin strain was 
reported.  He received a neuropsychiatric evaluation in May 
1966 at the request of the discipline officer.  He was 
referred because of a dull attitude.  It was noted that he 
had been on unauthorized leave.  The veteran stated that he 
joined the Navy to avoid institutionalization as a probation 
offender.  He gave a history of being a behavior problem 
since approximately age 15, resulting in several court 
appearances due to his running away.  He dropped out of 
school several times and never graduated.  His work record 
was poor.  He was aware of a growing sense of aberration 
during adolescence.  Mental status examination revealed that 
he was oriented times three.  Psychosis was not present.  His 
thought content was highly narcissistic.  His judgment was 
puerile, and his impulse control was very limited.  His 
general level of maturity was below normal, and his estimated 
intelligence was above average.  Service motivation was 
listed as poor.  The diagnosis was immature personality.  It 
was recommended that he be administratively discharged as he 
was considered a poor service risk because of his immaturity, 
sense of aberration, impulsivity, and poor motivation.  

The veteran was subsequently discharged due to unsuitability 
in June 1966.  A discharge examination report reflects that 
musculoskeletal examination was normal.  

Post service records include a VA hospitalization record from 
February-March 1972 which reflects that the appellant was 
admitted because of disorganized thinking, depression, and 
difficulty in controlling his temper.  He related that he had 
been in jail on five different occasions over the last 5 
years since 1966 for different charges, to include 
possession, drunkenness, and nonpayment of child support.  
Upon mental status examination, the veteran related that he 
experienced auditory hallucinations.  The final diagnosis was 
chronic, undifferentiated schizophrenia.  

The veterans original claim for compensation benefits for a 
nervous condition was received in February 1973.  No 
claim for a back or left ankle disability was filed.  

In May 1973, the RO denied the veterans claim for a nervous 
condition noting that a psychosis was not shown to have been 
incurred in service or within the presumptive period 
following separation.

In November 1991, the veteran filed a claim for various 
disabilities, to include a back and left ankle disorder.  VA 
records were submitted showing treatment from September-
November 1991 for physical ailments, to include depression, 
cluster headaches, and a goiter.  

In March 1992, the RO denied the veterans claims for a back 
or left ankle disorder.  It was noted that neither of these 
claimed disorders was shown during service.  

In June 1992, the veteran submitted a statement which, in 
effect, was considered as a request to reopen his claim for 
service connection for a psychiatric disorder.  

Added to the record were VA outpatient records from 1991 and 
1992 which reflect treatment for depression and anxiety, as 
well as cluster headaches.  He was on medication for his 
psychiatric complaints.  

In September 1993, the RO determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disorder.  

In an October 1993, the veteran stated that he initially 
injured his left ankle in 1965 during accelerated training in 
Norfolk, Virginia.  He injured his back in early 1966 when he 
attempted to pick up a fire hose.  He passed out from the 
pain and was taken by ambulance to the hospital where he was 
treated.  He added that the psychological disorder was the 
Navys way to quickly discharge [me].  

In a statement added to the record in October 1994, the 
veteran reiterated his contentions.  He reported that his 
current back disorders included lumbar degenerative disc 
disease, scoliosis, lordosis, herniation at the cervical 
spine, and arthritis.  He also stated that he suffered 
another back injury in 1967 while working for the Firestone 
Tire and Rubber Co.  He again argued that he injured his left 
ankle during service, and he added that his psychiatric 
disorder was misdiagnosed as a personality disorder during 
service.  He described difficulties related to the condition 
of the barracks where he stayed which resulted in his going 
on unauthorized absence.  He also reported that he 
misunderstood orders and received unfair treatment on his 
return to military control.  He submitted four photographs 
pointing out that two of the photos were of the building 
where he was quartered.  One photo reflected the lack of 
space in the barracks, and the other photo was of the veteran 
and showed that he had a depressed look and the stance 
of back pain.  

In a July 1997 decision, the Board determined the veterans 
had filed a timely substantive appeal to the ROs 1993 
decision.  

In June 1998, the RO again denied the veterans claims for 
service connection for a back or left ankle disorder.  
Additionally, it was determined that no new and material 
evidence had been received to reopen the claim for service 
connection for a psychiatric disorder.

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric 
Disorder.  

Pertinent Laws and Regulations

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when new 
and material evidence is presented or secured with respect 
to that claim.  38 U.S.C.A. § 7105 (c)(West 1991).  On claims 
to reopen previously and finally disallowed claims, the Board 
must conduct a two-step analysis.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must be determined 
whether evidence presented or secured is new and 
material.  If it is, the Board must review the evidence 
in the context of the old evidence to determine whether 
the prior disposition of the claim should be altered.  Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  38 C.F.R. 
§ 3.156(a).

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 West 1991); 38 C.F.R. § 3.303.

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where the veteran served 90 days or more during 
a period of war or during peacetime service after December 
31, 1946, and a psychosis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (1991); 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  However, 
personality disorders are not diseases or injuries within the 
meaning of applicable veteran benefits legislation.  
38 C.F.R. § 3.303(c).

Analysis

The Board concludes that new and material evidence has not 
been submitted which would warrant reopening of the veterans 
claim for entitlement to service connection for a psychiatric 
disorder.  The medical evidence of record at the time of the 
RO decision in 1973 included the service records showing 
inservice diagnosis of a personality disorder (not a service-
connectable disease) and the VA diagnosis several years after 
service of a psychosis.  Essentially, at the time of this 
rating determination, there was a diagnosis of a personality 
disorder during service, and it was specifically noted at the 
time that no psychosis was present.  Then, several years 
later, there was an assessment of a psychosis.  That 
diagnosis was not shown to be causally related to the 
veterans military service, and the claim for a nervous 
condition was denied.  

The evidence submitted since the 1973 final includes four 
photographs taken during the veterans military service that 
were not previously of record.  The contents of these photos, 
as summarized above, do not reflect that inservice 
psychiatric manifestations were misdiagnosed, nor do they 
reflect that the veteran had a psychosis during service or 
within the presumptive period thereafter.  Therefore, they 
are not material.  

Also added to the record since the 1973 denial are additional 
post service medical records which show continued post 
service psychiatric treatment.  While such evidence reflects 
current treatment for psychiatric manifestations, these 
records do not include evidence of treatment for an acquired 
psychiatric disorder during service or prior to the 
previously documented VA records in 1973.  In addition, there 
is no evidence relating the current psychiatric 
manifestations to the veterans service, other than the 
veterans own reported history.  

While the veterans assertions that he has an acquired 
psychiatric disorder of service origin have been noted, the 
Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran is not competent on questions of 
medical causation or diagnoses.  Grottveit, supra, and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214  (1993).  

In summary, while the additional medical evidence is new, it 
is not material.  The new evidence of a current diagnosis of 
a psychosis is cumulative of the evidence considered by the 
RO in May 1973 which also included a diagnosis of a 
psychosis.  Accordingly, the veterans claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  


Entitlement to Service Connection for a Back Disorder and a 
Left Ankle Disorder

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  In this case while the service records do show 
that the veteran experienced a groin pull after attempting to 
lift a fire hose during service, there is no report of any 
other injury.  Specifically, there is no report of a back 
injury.  Similarly, the service records do not indicate that 
the veteran injured his left ankle during service.  The Board 
also notes that at the time of discharge examination, no 
chronic back or left ankle disorder was reported.  Likewise, 
post service records are negative for pertinent diagnoses of 
chronic back or left ankle disorders.  In the absence of 
medical evidence indicating the presence of current back or 
left ankle disabilities, claims for service connection are 
not plausible.  Accordingly, these claims are denied as not 
well grounded.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved these 
issues on the merits whereas the Board finds that the 
appellant did not meet the initial burden of submitting well 
grounded claim.  Since the appellant did not this burden, 
however, the claim is inherently implausible such that any 
possible error by the RO in this respect is harmless and the 
claimant is not prejudiced.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  


ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for a psychiatric disorder, the 
appeal is denied.  

Service connection for a back disorder is denied.  

Service connection for a left ankle disorder is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
